Citation Nr: 1121916	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-37 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from May 1983 to September 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a mental disease claimed as schizophrenia, paranoid type. 

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a nervous condition (diagnosed as schizophrenia, paranoid type) was initially denied in a December 1985 unappealed rating decision.  The Veteran's claim to reopen was most recently denied in an April 2005 rating decision. 

2.  The evidence received since the April 2005 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a nervous condition was initially denied in an unappealed December 1985 rating decision.  The RO determined that the Veteran's paranoid schizophrenia pre-existed active duty service and was not aggravated therein.  The Veteran attempted to reopen his claim in a December 2005 claim, and was most recently denied in an April 2005 unappealed rating decision. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder before reaching the merits of the service connection claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
Evidence added to the record since the April 2005 rating decision includes a July 2004 letter from the Veteran's private psychiatrist stating that the Veteran's psychiatric condition began during military service.  This evidence pertains to an element of service connection that was previously lacking as it indicates the Veteran's schizophrenia was incurred or aggravated during active duty service.  Reopening of the claim is therefore warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is granted. 


REMAND

The Veteran contends that service connection is warranted for a psychiatric disability, currently diagnosed as a schizoaffective disorder, as it was incurred during active duty service.  Service treatment records are negative for evidence of a psychiatric condition, but the Veteran has consistently reported a history of psychiatric problems during service.  The Veteran also reported the onset of mental problems in high school during an October 1985 VA psychiatric examination.  The record therefore contains some evidence that a psychiatric condition may have pre-existed active duty service. 

The Veteran's April 1983 enlistment examination is negative for any psychiatric abnormalities, therefore the presumption of soundness is for application in this case.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  Id.  

The Board finds that the current record is not sufficient to determine whether the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated therein.  A VA examination and medical opinion is therefore necessary to determine the onset and etiology of the Veteran's claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination, with an appropriate examiner, to determine the nature, date of onset, and etiology of the claimed psychiatric disability.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion addressing whether the Veteran's currently diagnosed psychiatric disability clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent an increase during service beyond the natural progress of the disease.

If the examiner determines that that the Veteran's psychiatric disorder did not clearly and unmistakably exist prior to service, the examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to any incident of the Veteran's military service.

The rationale for all opinions expressed should also be provided.

2.  Readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for a response before returning the claims folder to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


